United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Katherine Smith, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-182
Issued: November 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 1, 2013 appellant, through his attorney, filed a timely appeal from a
May 29, 2013 Office of Workers’ Compensation Programs’ (OWCP) decision denying his claim
for an employment-related injury. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he sustained
an injury in the performance of duty causally related to a May 4, 2010 employment incident, as
alleged.
On appeal, counsel contends that the medical evidence of record, particularly the reports
from Dr. Anthony Rivera, a Board-certified physiatrist, is sufficient to establish a causal

1

5 U.S.C. § 8101 et seq.

relationship between the May 4, 2010 employment incident and appellant’s neck and back
conditions.
FACTUAL HISTORY
On June 2, 2010 appellant, then a 55-year-old window clerk, filed a traumatic injury
(Form CA-1) alleging that he sustained neck and back injuries as a result of lifting/carrying and
stacking approximately 45 to 50 full buckets of flats and then bending down in the performance
of duty on May 4, 2010. In a May 4, 2010 narrative statement, he indicated that he bent over to
scan collection boxes when he felt pain in the right side of his lower back. Appellant stated that
he brought over 40 buckets of flats to carrier cases, double-stacked under their cases at an
awkward angle and aggravated his preexisting back condition.
Appellant submitted reports dated May 21 through 29, 2010 from Dr. Edwin Berry, a
chiropractor, who diagnosed lumbosacral sprain complicated by muscular imbalances. On
May 26, 2010 Dr. Berry indicated that appellant experienced an exacerbation the past weekend.
In a June 8, 2010 letter, OWCP informed appellant of the deficiencies in his claim and
afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted a June 10, 2010 report from Dr. Berry, who indicated
that he had chiropractic adjustments to correct vertebral subluxations on intermittent dates during
the period May 5 through June 2, 2010. Dr. Berry opined that appellant had reached a plateau in
his recovery and was advised to seek other healthcare.
On June 17, 2010 Dr. Robert Swotinsky, a Board-certified occupational medicine
physician, diagnosed chronic low back pain and indicated that appellant had a preexisting
condition since 1982.
In a June 18, 2010 report, Dr. William Fazzino, appellant’s chiropractor, diagnosed
thoracic and lumbosacral subluxations with radiculitis into the left shoulder, legs and feet. He
opined that appellant’s condition was caused or aggravated by lifting/carrying boxes, bending,
twisting and pushing in the course of his federal employment. On July 1, 2010 Dr. Fazzino
indicated that appellant’s spinal subluxations were evident on x-rays dated June 17, 2010 in the
cervical and lumbar spine, along with multiple degenerative changes and hypertrophic
spondylosis. He opined that appellant was totally disabled for work and his condition was
consistent with the history of the injury as described by appellant.
By decision dated July 9, 2010, OWCP found that the evidence did not contain a medical
diagnosis in connection with the injury or events and denied the claim on the basis that appellant
failed to establish the medical component of fact of injury.
On August 4, 2010 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative and submitted physical therapy notes dated August 3 to 16, 2010.
A June 17, 2010 x-ray of the lumbosacral spine revealed degenerative changes.

2

In reports dated June 17 through August 3, 2010, Dr. Swotinsky indicated that appellant
had preexisting back problems and hernia surgeries and reported an exacerbation of his back pain
after his boss made him lift something he did not want to lift at work. He stated that he was “not
sure of the cause of his pain.”
A July 28, 2010 electromyography and nerve conduction study was mildly abnormal due
to mild, chronic denervation of the left flexor digitorum longus muscle and the clinical
significance of this isolated finding was not clear. Otherwise, there was no other evidence of left
tibial neuropathy or left lumbar sacral radiculopathy.
Appellant submitted reports dated August 11 through September 22, 2010 from
Dr. Rivera who diagnosed lumbar radiculopathy, lumbar disc herniation and myofascial pain
syndrome. On August 11, 2010 Dr. Rivera indicated that appellant aggravated his neck and back
conditions at work on May 4, 2010 while lifting crates weighing anywhere from 25 to 45 pounds
and in a lifting-twisting motion felt a sharp pain in his back area. Appellant complained of pain
in the posterior aspect of his neck and also his low back and noticed occasional radiation going
down his left gluteal area and around his hamstring. This was also associated with some
numbness and tingling in the left toes.
An August 17, 2010 magnetic resonance imaging (MRI) scan of the lumbar sacral spine
revealed degenerative disc disease identified by anterior and posterior disc bulge osteophyte
complexes seen at L2-3 through L5-S1.
In a September 22, 2010 report, Dr. F. Joseph Celona, a Board-certified internist,
indicated that appellant was lifting mail at work in May 2010 when he injured his lumbar,
thoracic and cervical spine. Dr. Celona diagnosed an aggravation of underlying degenerative
disc disease at the lumbar spine and strain of the cervical spine soft tissues.
On September 30, 2010 Dr. Michael H. Kelleher, a Board-certified internal and
emergency medicine physician, diagnosed cervical pain of uncertain etiology and lumbar
radiculitis. He indicated that appellant had been disabled for the last five months because of low
back pain which he stated began with a lifting strain. Initially, all of appellant’s symptoms were
confined to the low back, but more recently he complained of tightness in the neck with limited
range of motion.
A telephonic hearing was held before an OWCP hearing representative on
October 20, 2010.
Appellant submitted a report from Dr. Berry indicating that he saw him in his office on
May 5, 2010 after he injured his neck and back from bending and twisting motions at work on
May 4, 2010. Dr. Berry stated that appellant had muscle spasms and significant subluxations in
the neck and back consistent with a bending and twisting injury.
On October 26, 2010 Dr. Fazzino indicated that he saw appellant on June 18, 2010 for a
neck and back injury consistent with a bending and twisting-type injury as described by
appellant, which occurred at his place of employment on May 4, 2010.

3

In a November 4, 2010 report, Dr. Rivera reiterated his diagnoses and opined that
appellant’s conditions appeared to be secondary to an employment-related injury that he
sustained on May 4, 2010 due to a bending and twisting motion at work.
On November 4, 2010 Dr. Wendy Bergman, a Board-certified internist, indicated that
appellant’s neck pain started after a bending and twisting injury at work on May 4, 2010.
An October 11, 2010 MRI scan of the cervical spine showed mild narrowings of the
spinal canal at C4-7 due to mild disc bulges without causing significant spinal stenosis, mild loss
of normal cervical lordosis and degenerative discitis at C5-7 and plates.
By decision dated February 9, 2011, an OWCP hearing representative affirmed the
July 9, 2010 decision.
On February 6, 2012 appellant, through his attorney, requested reconsideration and
submitted a November 30, 2011 report from Dr. Rivera who reiterated his diagnoses and medical
opinions. On December 21, 2011 Dr. Rivera diagnosed cervical radiculitis and opined that
appellant’s conditions were causally related to a work-related injury on May 4, 2010. He stated
that “[it] appears that, while lifting and causing a twisting motion of his lower back, it caused
[appellant] to develop a lumbar radiculopathy issue.” Dr. Rivera further indicated that “even if
this was a preexisting lumbar disc bulge, the injury could still cause the disc herniation to
become more severe and cause impingement of the surrounding nerve roots given his present
symptoms.” Regarding appellant’s neck condition, he opined that most of it appeared to be
myofascial pain.
By decision dated April 17, 2012, OWCP denied modification of the February 9, 2011
decision.
On August 10, 2012 appellant, through his attorney, requested reconsideration and
submitted an April 30, 2012 report from Dr. Rivera who reiterated his statements that appellant
sustained a work-related injury on May 4, 2010. Dr. Rivera explained that, upon further
examination of the history, appellant was lifting, bending and twisting at work on May 3, 2010
and developed some focal low back pain with no radiating symptoms. On the morning of May 4,
2010, appellant injured himself again while lifting, bending and twisting at work. Dr. Rivera
stated that “the act of doing a repetitive motion of bending and twisting is enough to cause an
irritation and/or impingement of an existing nerve root of the lumbar spine. This occurred in
[appellant’s] case. This would be the cause of his back pain radiating into his leg.”
By decision dated May 29, 2013, OWCP denied modification of its April 17, 2012
decision on the basis that the medical evidence relied on an incorrect history of injury and,
therefore, was insufficient to establish that appellant sustained an injury in the performance of
duty.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.6
ANALYSIS
In order to determine whether an employee sustained an injury in the performance of
duty. The analysis begins whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident,
which is alleged to have occurred.7 An injury does not have to be confirmed by eyewitnesses in
order to establish that an employee sustained an injury in the performance of duty, but the
2

Id.

3

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).
5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

7

See Elaine Pendelton, supra note 4.

5

employee’s statements must be consistent with the surrounding facts and circumstances and his
or her subsequent course of action.8 An employee has not met his or her burden of proof of
establishing the occurrence of an injury when there are such inconsistencies in the evidence as to
cast serious doubt upon the validity of the claim.9 Such circumstances as late notification of
injury, lack of confirmation of injury, continuing to work without apparent difficulty following
the alleged injury and failure to obtain medical treatment may, if otherwise unexplained, cast
doubt on an employee’s statements in determining whether a prima facie case has been
established.10 However, an employee’s statement alleging that an injury occurred at a given time
and in a given manner is of great probative value and will stand unless refuted by strong or
persuasive evidence.11
Appellant reported that he was injured as a result of lifting, carrying, stacking and
bending in the performance of duty on May 4, 2010. He further sought medical treatment on the
day after the alleged incident and the medical reports of record contain a history of injury
consistent with appellant’s account of events. Dr. Berry reported that he saw appellant in his
office on May 5, 2010 after he injured his neck and back from bending and twisting motions at
work on May 4, 2010. In his reports, Dr. Rivera indicated that appellant sustained an injury
while lifting, twisting and bending at work on May 4, 2010 subsequent to developing some low
back pain on May 3, 2010 while doing the same repetitive motions. On September 22, 2010
Dr. Celona indicated that appellant was lifting mail at work in May 2010 when he injured his
lumbar, thoracic and cervical spine. On October 26, 2010 Dr. Fazzino indicated that he saw
appellant for a neck and back injury consistent with a bending and twisting type injury, which
occurred at his place of employment on May 4, 2010. On November 4, 2010 Dr. Bergman
indicated that appellant’s neck pain started after a bending and twisting injury at work on
May 4, 2010.
The Board finds that the evidence of record does not contain inconsistencies sufficient to
cast serious doubt on appellant’s version of the employment incident. As such, the Board finds
that the evidence of record is sufficient to establish an incident occurred at the time, place and in
the manner alleged by appellant on May 4, 2010.12
The remaining issue is whether the medical evidence establishes that appellant sustained
an injury causally related to the May 4, 2010 employment incident.13
The Board finds that this case is not in posture for decision on the issue of causal
relationship.
8

See Charles B. Ward, 38 ECAB 667 (1989).

9

See Tia L. Love, 40 ECAB 586 (1989).

10

See Merton J. Sills, 39 ECAB 572 (1988).

11

See Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

12

See Leonard T. Munson, Docket No. 98-1478 (issued December 23, 1999).

13

Id.

6

In his reports, Dr. Rivera diagnosed lumbar radiculopathy, lumbar disc herniation,
myofascial pain syndrome and cervical radiculitis. He opined that appellant’s conditions were
causally related to lifting crates weighing approximately 25 to 45 pounds and repetitive bending
and twisting motions at work on May 4, 2010. On December 21, 2011 Dr. Rivera stated that
“[it] appears that while lifting and causing a twisting motion of his lower back, it caused
[appellant] to develop a lumbar radiculopathy issue.” He further indicated that “even if this was
a preexisting lumbar disc bulge, the injury could still cause the disc herniation to become more
severe and cause impingement of the surrounding nerve roots given his present symptoms.” On
April 30, 2012 Dr. Rivera stated that “the act of doing a repetitive motion of bending and
twisting is enough to cause an irritation and/or impingement of an existing nerve root of the
lumbar spine. This occurred in [appellant’s] case. This would be the cause of his back pain
radiating into his leg.”
The Board notes that, while Dr. Rivera’s reports are not completely rationalized, they are
consistent in finding that appellant’s duties included lifting, bending and twisting and the
repetitive nature of his duties could not only cause the development of lumbar radiculopathy or
an impingement of the lumbar spine, but also aggravate preexisting disease from a normal
activity or an employment-related injury, such as one that occurred on May 4, 2010. These
reports are not contradicted by any substantial medical or factual evidence of record.14 While the
reports are not sufficient to meet appellant’s burden of proof to establish a claim, they raise an
inference of causal relationship between the claimed conditions and factors of his federal
employment.15
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.16
On remand, OWCP should refer appellant, together with the case record and a statement
of accepted facts, for examination by an appropriate specialist and a rationalized medical opinion
as to whether his federal employment duties caused or aggravated new and/or preexisting neck
and back conditions. After such further development as it deems necessary, OWCP shall issue a
de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision on the issue of causal
relationship.

14

See E.J., Docket No. 09-1481 (issued February 19, 2010).

15

Id.; see also John J. Carlone, 41 ECAB 354 (1989).

16

See Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard (Lionel F. Richard), 53 ECAB 430
(2002); William J. Cantrell, 34 ECAB 1233 (1993); Dorothy L. Sidwell, 36 ECAB 699 (1985).

7

ORDER
IT IS HEREBY ORDERED THAT the May 29, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: November 20, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

